Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in this application.  

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites the feature “one or more processors” that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
According to the published guideline on subject matter eligibility of computer readable media (OG Notice 1351 OG 212, Feb. 23, 2010), the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable/storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01, and as such, Claim 20 are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant’s specification on pages 32-33 does not have an “explicit definition” set forth to exclude the transitory “signal/carrier wave” embodiment from the scope of the claimed “a computer readable medium”.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the storage medium in the claim.  
Claims 1-12 are drawn to a system and claims 13-20 are drawn to a method, therefore each of these claim groups falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1).   Nonetheless, claims 1-20 are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Independent claims 1 and 13 are non-verbatim but similar in claim construction, hence share the same rationale that the claimed inventions are directed to non-statutory subject matter as follows:
Each of claims 1 and 13 recites the steps of “clustering the quantity records to obtain a plurality of initial classifications…; determining a portion of the initial classifications as preferred classifications…; determining the maximum quantity of work in process at each process station…” that under its broadest reasonable interpretation, enumerates a mental process and/or a mathematical concept. Other than reciting “an analysis device…comprises one of more processors” (claim 1) to perform the steps, nothing in the claims preclude the steps from practically being performed in the human mind. Clustering and classifying data (data records of work quantity per process station) to determine which process station that produces the maximum quantity of work can mentally and/or mathematically be processed if ones know the requirements (e.g. according to a cycle time of the records). Thus, the processes of “clustering, classifying, and determining the maximum quantity of work” are mental processes (Step 2A, Prong 1). Claim 1 recites additional elements/steps of “a distributed storage device…store production data…acquiring at least part of the production data” and “a display device…to display the maximum quantity of work”. However, the additional elements fail to integrate the abstract idea into a practical application. The steps of acquiring data and displaying data as recited are forms of insignificant extra-solution activities where data collecting and outputting are necessary for all uses of the judicial exception. The generic computer (the analysis device comprises one of more processors) that performs the judicial exceptions is also recited at a high level of generality, and merely to automate the inspecting process. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements that are forms of insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined that these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner for data acquiring and data outputting (MPEP 2106.05(d)(ll)).  As such, claims 1 and 13 are not patent eligible (Step 2B).
	Dependent claims 2-12 and 14-20 are also ineligible for the same reasons given with respect to claims 1 and 13. Claims 2 is further limiting a mental process to classify and determine one of the preferred classification; claims 3 and 14 are further limiting a mathematical concept determining a ratio of a classification cycle time and determining a maximum cycle time score greater than a predetermined value; claims 4 and 15 are further limiting the mathematical concept determining a distance between the quantity records and a cluster center of the preferred classification; claims 5 and 16 are further limiting the mathematical concept determining a front second predetermined number of quantity records with a smallest Euclidean distance; claims 6 and 17 are further limiting the mathematical concept determining multiple ones of the quantity records as the preferred quantity records; claims 7 and 18 are further limiting the mathematical concept determining a ratio of the quantity of work in process at each process station to a total number of products in the production line; claim 8 is further limiting the mathematical concept of determining a product of the proportion coefficient of said each process station, the total number of products present in the production line and an amplification factor as the maximum quantity of work in process at said each process station;
claims 9 and 19 are further limiting the mathematical concept of clustering based on a neighbor propagation; claim 10 further limiting the mathematical concept of determining the maximum quantity of work in process at predetermined time intervals; and claim 12 further limiting by linking the judicial exception to a field of use of a production line of display panels. For these reasons, the dependent claims fail to integrate the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea. As such, claims 2-12 and 14-20 are not patent eligible (Steps 2A-B).

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Weiss et al. (US 2018/0300865) teaches a method and a system comprising: a distributed storage device (analysis system of figs.1-6 includes optical inspection station with recording inspection images, par.0014), an analysis device (analysis system of figs.1-6 performs structured data analysis, par.0019) and a display device (analysis system of figs.1-6 includes optical inspection station interfacing with user portal to display inspection images, par.0027 and par.0032), wherein, the distributed storage device is configured to store production data generated by a factory device (record inspection images during production of the set of assembly units, par.0010, par.0016); the analysis device comprises one or more processors (the analysis system of figs.1-6 implemented with computer-executable components include processor, par.0135) configured to perform following operations: acquiring at least part of the production data stored in the distributed storage device (receipt of a first sequence of inspection images of a first set of assembly units recorded by the optical inspection units over time, par.0014), the production data comprises records and cycle time records of a production line in a plurality of time periods (first and second inspection images of a first and second period of time where the second period of time succeeding the first period of time, par.0014), the production data comprises cycle time records of a production line in a plurality of time periods (first and second inspection images of a first and second period of time where the second period of time succeeding the first period of time, par.0014); and clustering the records to obtain a plurality of initial classifications, and each of the initial classifications (aggregate inspection images of assembly units recorded during production to represent multidimensional vector features and to group/cluster based on high degree of similarity, par.0017, implementing clustering structured data analysis to group vectors representing assembly units, par.0019 and par.0058-0067).  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: CN112825161A, CN102622667B, US6473721, US5838565, and US5255197.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   December 7, 2022